1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     MARCUS WASHINGTON,                            Case No. 3:19-cv-00256-MMD-WGC

10                                 Petitioner,                       ORDER
             v.
11
      WARDEN WILLIAM GITTERE, et al.,
12
                               Respondents.
13

14         Petitioner has filed an unopposed motion for extension of time (first request) (ECF

15   No. 14). The Court finds good cause exists to grant the motion for extension (ECF No.

16   14). Petitioner will have up to and including March 5, 2020, to file an amended petition.

17

18         DATED THIS 21st day of October 2019.

19

20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
